On Rehearing.
Respondent Tug Cornell No. 20 seeks a reargument and reconsideration of this suit in Admiralty predicated upon that portion of the opinion which reads, as follows : “It is the contention of Cornell that the snubbing of the line caused the breaking of the mooring, but it appears to this court that the contact between the No. 77 and the No. 576 broke the mooring, which occurred before the line was snubbed.”
The motion for reargument is granted.
Proctors for the claimant of the Tug Cornell No. 20 contend that such statement is contrary to the weight of evidence, and in support thereof points out and emphasizes certain portions of the testimony of Jarka’s Harbor Master, Mc-Cabe, in his written report (Cornell Ex. E), the testimony of the second Harbor Master, Pete Elorriago, and the witness Dries, whom Cornell’s advocate claims testified: “That the mooring line of the inside Erie boat did not part until after the Harbor Master had snubbed the No. 77 x x x
And at the close of his cross examination again stated that the inner mooring parted “after the line was made fast to the second barge.”
Claimant’s advocate points out that: “Inasmuch as the Court has given the greater weight to the testimony of the foregoing witnesses in determining the disputed issue as to the manner in which the Cornell No. 20 towed the Lehigh Valley No. 77, it would seem that their testimony should be of equal weight on the fact that the mooring of the inside Erie boat did not part at the time of the bump or contact between the No. 77 and the outside D. L. & W. boat, and not until the harbor master Pete snubbed the No. 77 to the D. L. & W. boat, after the bump or contact occurred.”
In consequence, I have again carefully reviewed the evidence pertaining to this issue. In the first place every witness who testified as to the manner in which the Le-high Valley barge was towed out of the slip aligned himself against the claimant’s version. The court could have, therefore, disbelieved any of the witnesses above mentioned on any other point but hardly in the instance referred to.
The report made by McCabe relates that the second Harbor Master, referred to as *133Pete, wlio was on the deck of the Lehigh Valley No. 77, threw a line on the No. 576 and that the No. 77 then swung in against the two barges tied to the outer end of the pier. But that statement does not indicate that the line was “snubbed” or made fast at that moment. The report further states that after the No. 77 swung against the two barges the upriver end of the No. 77 was made fast by McCabe; that the tide was strong, and that when the Tug let go, the strain on all three barges caused the south line of the Erie barge to part. Moreover, this report lacks much of the detail which was supplied by oral testimony at the trial.
McCabe admits that the No. 77 struck the No. 576 before the line was thrown and snubbed, although he did not see the contact as he was on the bow end of the No. 77; McCabe was not in a position to see the bow line from the Erie No. 258 to the dock, so that his testimony as to when the barges swung out into the river does not make it clear when that line to the dock parted. The Tug Cornell No. 20 was, at least for a short rime, in a position parallel, and close to tire three barges at the pier end, after the No. 77 had swung into place, and it seemed to the court a reasonable conclusion that with the Tug in such a position the swinging out of the barges may have been delayed or impeded, even though the line from the Eric No. 258 to the dock had already parted.
Wilh relation to the portions of the testimony of the Witness Pete. A review of his testimony discloses that the contact of the No. 77 and the No. 576 came before the line was thrown and snubbed. Ilis testimony fails to disclose that it was not the contact of the two barges which caused the line to part, but he did state that after the No. 77 had swung into position he noticed the other two barges swing out.
This is certainly no proof that the line had not parted when the contact of the No. 77 with the No. 576 was made, because the Tug Cornell No. 20 had been at that time in a position to hold the barges from moving out any great distance and it was not until she freed herself that both Mc-Cabe and Pete became aware that the barges were no longer secured to the south end of the pier.
The witness Dries stated that the barges began to swing out from the pier after he saw a line thrown from the No. 77 to the No. 576 and that the line to the dock parted after the line from the No. 77 to the No. 576 was made fast. When Dries was on the apron at the end of pier No. 17 as he testified, the witness Waugh was also on the apron at the same time. He could not see the crash but heard it. However, Waugh testified:
“Q. Then after you heard-the crash did something else happen that you saw? A. Yesi The lines on the south side of the pier gave way and these two lighters that were already tied up there started to swing around north.”
On cross examination this witness did not further clarify the situation.
On the other hand, the witness Jonsson, the Captain aboard the No. 576 at the time of the occurrence stated that there was no. line from the No. 77 to the No. 576 at the time the bow line to the dock parted, although he admits that he could not then see the line from the No. 258 to the dock; but he did testify that as soon as the contact occurred, the line to the dock parted.
Filially, if the snubbing of the line by Pete did cause the parting of the bow line from the No. 258 to the dock, it is not apparent to the court that it would relieve the claimant from liability.
The Harbor Masters were men of experience and if Pete acted without specific orders from the Captain of the Tug Cornell No. 20 in throwing out and snubbing the line, as the claimant contends, it was due to two things: (a) because the Tug was on the portside of the barge and its house obscured the view of the Captain and (b) Pete acted in accordance with his best judgment in an emergency. Moreover, in undertaking to place the No. 77 alongside the No. 576, especially with such a strong tide running against it, the Captain of the Tug Cornell No. 20 erred in not sending some member of his crew, or a Harbor Master if subject to his orders, to investigate the security of the mooring of the other two barges, and, if that had been *134done, it would have disclosed the condition of the mooring line described by Dries. United States v. Carroll Towing Co. Inc., and Pennsylvania Railroad, and Grace Line, Inc., 2 Cir., 159 F.2d 169.
The court realized the rapidity with which the events occurred withis a very short period of timé, and based its decision on the evidence and the reasonable inferences to be drawn therefrom.
Upon reconsideration of • the points raised by this motion, the court adheres to its previous decision. Settle order on notice.